Matter of Edwards v Annucci (2020 NY Slip Op 04079)





Matter of Edwards v Annucci


2020 NY Slip Op 04079


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


677 CA 19-01559

[*1]IN THE MATTER OF ROGER EDWARDS, PETITIONER-APPELLANT,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT. 


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF COUNSEL), FOR PETITIONER-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered July 10, 2019 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that said appeal from the judgment insofar as it dismissed that part of the petition challenging the time assessment is unanimously dismissed as moot (see Matter of Adams v New York State Div. of Parole, 89 AD3d 1267, 1267-1268 [3d Dept 2011]) and the judgment is affirmed without costs.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court